IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF THE PARENTAL I                       No. 68071
                  RIGHTS AS TO R.L.L. AND N.D.H.L.

                  ROBERT H.L.,
                  Appellant,                                                 FILED
                  vs.
                  THE STATE OF NEVADA HEALTH                                 JAN I 4 2016
                  AND HUMAN SERVICES, DIVISION                              TRACIE K. LINDEMAN
                                                                         CLERK
                                                                             K OF SUPREME0.COURT
                  OF CHILD AND FAMILY SERVICES,                         By    •
                                                                              DEpLirw

                  Respondent.

                                          ORDER OF AFFIRMANCE
                              This is an appeal from a district court order terminating
                  appellant's parental rights as to his two minor children. Ninth Judicial
                  District Court, Douglas County; Nathan Tod Young, Judge.
                              The children were removed from their parents' custody in July
                  2012 based on neglect. The parents failed to comply with their case plans,
                  and a petition to terminate parental rights was filed in August 2014. The
                  mother relinquished her rights, and after trial, the district court entered
                  an order terminating appellant's parental rights. This appeal followed.
                              To terminate parental rights, the district court must find clear
                  and convincing evidence that (1) at least one ground of parental fault
                  exists, and (2) termination is in the child's best interest. NRS 128.105
                  (1999); In re Termination of Parental Rights as to N.J., 116 Nev. 790, 800-
                  01, 8 P.3d 126, 132-33 (2000). On appeal, this court reviews questions of
                  law de novo and the district court's factual findings for substantial
                  evidence. In re Parental Rights as to A.L., 130 Nev., Adv. Op. 91, 337 P.3d
                  758, 761 (2014).



SUPREME COURT
         OF
     NEVADA

079 1947 A    e                                                                        1(7 -0125 0
                             Appellant contends that the district court's decision to
                 terminate his parental rights should not be upheld because respondent
                 actively worked against his case plan for reunification. Appellant refers to
                 the district court's finding that respondent was so offended by appellant's
                 religious beliefs that it actively worked against reunification and did not
                 offer all available resources to appellant. Thus, appellant requests
                 additional time to complete his case plan for reunification and assistance
                 from respondent in doing so.
                             Despite the district court's finding as to respondent's conduct, 1
                 the district court independently found clear and convincing evidence of
                 parental fault, including neglect, risk of emotional injury, unfitness,
                 failure to adjust, and token efforts.      See NRS 128.105(2) (1999). In
                 particular, the court found that appellant failed to maintain consistent
                 contact with the children, missed several opportunities for visits over the
                 telephone, and waited until shortly before the termination trial to begin
                 his parenting classes. The court further found that appellant's instability
                 and lack of progress in providing the children a home would expose them
                 to a serious risk of emotional injury if returned to his care.
                              The district court also found clear and convincing evidence
                 that termination of parental rights was in the children's best interests
                 because appellant had failed to provide the children a home or work his
                 case plan since the children's removal, and it was not in the children's best


                       We note that the district court's finding is somewhat contradictory
                 to several orders issued within the NRS Chapter 432B proceeding, where
                 the court found that respondent had made reasonable efforts to make it
                 possible for the children to return to their parents.



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                interest to wait indefinitely.   See NRS 128.107(4) (requiring the court to
                consider whether additional services are likely to bring about lasting
                parental adjustment and enable the child's return within a predictable
                period). Further, the court found that the children were thriving in their
                foster care placement.
                            Having considered the parties' arguments and reviewed the
                record before this court, we conclude that the district court's findings as to
                parental fault and the children's best interests are supported by
                substantial evidence. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.


                                                                  Lela-4 frec.4.2.          J.
                                                             Hardesty


                                                               4111 'II.                    J.
                                                              Saitta


                                                                          Piekhilap         J.
                                                              Pickering




                cc: Hon. Nathan Tod Young, District Judge
                     Derrick M. Lopez
                     Jamie C. Henry
                     Attorney General/Reno
                     Douglas County Clerk




SUPREME COURT
       OF
    NEVADA
                                                        3
(0)1947A